Memorandum: Although service of summons without the State without an order does not become complete until ten days after proof of such service is filed, still the action was commenced at the time of the service of the summons. (See Cooper v. Amehler, 178 Misc. 844, and Schram v. Keane, 279 N. Y. 227.) All concur. (Appeal from an order of Yates Special Term, denying defendant’s motion to vacate service of a summons and complaint.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.